Citation Nr: 9926805	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  90-50 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability, to include paraplegia, resulting from 
medical treatment by the Department of Veterans Affairs 
during 1947 and 1950.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from August 1943 to 
December 1943.

This appeal arises from a January 1990, Department of 
Veterans Affairs Regional Office (VARO), Chicago, Illinois, 
rating decision which denied the appellant entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
paraplegia allegedly due to VA medical treatment.  The case 
was last remanded by the Board in July 1996.  At that time, 
in pertinent part, the VARO was directed to request all 
records of the appellant's treatment at the Hines VAMC from 
December 1943 through December 1951.  The Board noted that if 
these records were not located in the appellant's VA medical 
file, or at the appropriate medical facility, VARO was to 
request them from the records repository.  

In September 1998, the VARO indicated that the VAMC at Hines 
did not have records of the veteran's treatment from December 
1943 to December 1951.  As a consequence, "Hines should be 
instructed to obtain the records in question from the records 
repository where the record[s] should have been sent and 
forward same to the VARO."  In January 1999, the VAMC at 
Hines indicated that "We do not have records for the period 
in question, nor do we have a record of where those records 
might be."  No further action was taken.

The appellant's representative in his July 1999 informal 
hearing presentation observed that it did not appear that the 
Hines VAMC had inquired of the repository regarding whether 
additional records existed, and asked that the Board again 
remand the appellant's claim for such development.  The Board 
agrees that the appropriate records repository should be 
identified, if possible, and that inquiry should be directed 
there.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is again REMANDED for the following 
action:

1.  VARO should ask Hines VAMC to 
identify the records repository used by 
the medical center.  If no such 
repository is used by the Hines VAMC, 
this should be stated.  If a records 
repository is identified, the RO should 
take the necessary steps to request all 
records of the appellant's treatment, 
including inpatient and outpatient 
medical records, administrative records, 
x-rays, and lists of medications 
prescribed or administered from December 
1943 through December 1951.  The 
requested records should specifically 
include the "application" of March 19, 
1947.  All actions taken in connection 
with the attempt to obtain records should 
be documented.

2.  VARO should then readjudicate the 
issue on appeal with consideration of any 
additional evidence, and, if VARO 
continues to deny the appellant's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  The appellant should be afforded 
an opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

Pending completion of the foregoing, the Board intimates no 
opinion as to the outcome of this claim, and no further 
action is required of the veteran until he is further 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals






